Citation Nr: 0600477	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate rating for each ear.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 202 RO rating decision, which denied 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
This case also comes to the Board on appeal from an August 
2003 RO rating decision, which denied an increased rating for 
service-connected tinnitus, to specifically include 
entitlement to a separate rating for each ear.

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

The Board notes that the veteran has raised the issue of 
service connection for a dental disability to include claimed 
as secondary to diabetes mellitus (see veteran's statement 
received by the RO in March 2003).  Following receipt of a 
medical release form in July 2003, the RO in a September 2003 
letter requested that the veteran clarify the condition for 
which he is claiming.  The veteran did not reply.  As this 
issue has not been adjudicated by the RO, it is referred 
there for any further appropriate consideration. 

The Board also notes that in April 2005, the United States 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision which determined that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  
The VA disagrees with the Court's decision in Smith and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases, such as the one here, 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent medical evidence to show that the 
veteran currently has hypertension that is due either to 
disease or injury in active service or to service-connected 
disability such as diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is not due to disease or injury that was 
incurred in or aggravated by service and did not proximately 
result from service-connected disability; nor may 
hypertension be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in August 2002.  In 
any case, as explained herein below, the notice complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the final transfer of the case to the Board for 
appellate consideration in November 2005, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of his appeal.  Accordingly, the Board will proceed 
to adjudicate the claim.  

In the VCAA notice sent to the veteran in May 2003, the RO 
advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in August 2002, setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its consideration.  The 
general advisements were reiterated in the statement of the 
case issued in January 2003, as well as in the supplemental 
statements of the case issued in October 2003 and February 
2005.  The statement of the case also contained reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Additionally, the statement of the case and 
supplemental statements of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in October 2005.  The RO has obtained the 
veteran's service medical records, as well as VA outpatient 
treatment records.  The RO has also obtained on behalf of the 
veteran private medical treatment records, to include those 
from Chico Cardiology Associates and J.K., M.D., of Skypark 
Medical Center.  The veteran has not identified any medical 
treatment records for the RO to obtain on his behalf.  In 
that regard, the veteran did note during his hearing that 
there were private treatment records dated in 1977, which 
reflected borderline diabetes mellitus.  He indicated that he 
would seek to obtain them on his own; he did not submit any 
medical release forms for the RO to obtain them on his 
behalf.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA examination in 
August 2004, specifically to evaluate the current nature and 
etiology of his hypertension.  Accordingly, the Board finds 
that there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  



II.  Merits of the Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including hypertension, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to establish secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

The veteran contends that his hypertension is the result of 
his diabetes mellitus.  He testified that when he saw a 
private doctor in 1977 for an unspecified condition, he was 
thought to be diabetic at that time.  He also testified that 
he was diagnosed with hypertension about six or seven years 
previously (i.e., in the late 1990s).  However, based on a 
review of the record, which includes private medical 
treatment records dated from December 2001, VA outpatient 
treatment records dated from 2002, and a VA compensation 
examination report dated in August 2004, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hypertension.  

The veteran served on active duty from September 1962 to 
September 1964.  His service medical records show no 
complaints, clinical findings, or diagnosis of hypertension.  
Post-service medical records show that he was initially 
diagnosed with diabetes in December 2001, as reflected in a 
physical examination report by J.K., M.D., of Skypark Medical 
Center.  At the time of such diagnosis, the doctor noted that 
the veteran was already taking medication to control 
hypertension.  The date of onset of the hypertension was not 
indicated.  While there is no objective evidence of 
hypertension prior to December 2001, the veteran himself has 
acknowledged - as reported to an August 2004 VA examiner and 
at his personal hearing in October 2005 - that he was 
initially diagnosed with hypertension in the late 1990s.  In 
other words, there is no evidence showing that the veteran 
had manifested symptoms of hypertension until more than 30 
years after his discharge from service.  

The veteran alleges that his hypertension is secondary to his 
service-connected diabetes mellitus.  However, there are no 
records on file that medically relate his current 
hypertension to a service-connected disability to include 
diabetes mellitus.  In fact, a medical opinion was sought to 
address the question of a medical nexus between the veteran's 
hypertension and his service-connected diabetes mellitus; 
however, a VA examiner in an August 2004 report specifically 
discounted such a relationship.  Her opinion was based on the 
fact that there was no documented history of long term 
diabetes other than the veteran's contention that he was 
possibly borderline diabetic approximately 30 years 
previously, and the fact that his hypertension was actually 
diagnosed three to four years prior to the diagnosis of type 
2 diabetes mellitus in 2001.  She added that she had reviewed 
the entire claims file, to include lab work results, which 
showed that the veteran's diabetes mellitus had been well 
controlled.  She also found the veteran's obesity was a 
contributing factor to his hypertension.  The Board accords 
great weight to this opinion, particularly as it was rendered 
based on the entire record of evidence and a thorough 
physical examination and it was furnished with rationale 
consistent with accepted medical principles as applied to the 
facts of this case.  

As the record now stands, there is no satisfactory proof that 
the veteran's hypertension is related to disease or injury in 
service or to service-connected disability.  As noted, 
service medical records are negative for clinical findings or 
diagnosis of hypertension.  Further, the initial clinical 
finding of hypertension is many years after the veteran's 
September 1964 discharge from service.  Thus, service 
connection for hypertension on a presumptive basis under 
38 C.F.R. § 3.309(a) is also not warranted, because 
hypertension was not manifest within one year of his service 
discharge.  Additionally, as the hypertension was not shown 
to be related to a service-connected disability, there is no 
basis of entitlement to secondary service connection under 
38 C.F.R. § 3.310.  

The veteran's statements to the effect that his hypertension 
is attributable to his service-connected diabetes mellitus 
lack probative value, because, as a lay person, he is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In view of these findings, service connection on direct, 
presumptive, and secondary bases is not in order for 
hypertension.  

The Board observes that the VA examiner in August 2004 also 
found that her opinion might change if the veteran could 
provide documentation showing a long history of diabetes that 
was poorly controlled.  To that end, the veteran testified in 
October 2005 that he was evaluated as diabetic when he was 
privately examined in 1977 (he never furnished these private 
records, nor authorized the VA to attempt to obtain them on 
his behalf).  Nevertheless, he also testified that, until his 
diagnosis in 2001, he did not have continued treatment for 
diabetes after 1977.  While he also testified to the effect 
that he was possibly experiencing uncontrolled diabetic 
complications (such as neurological symptoms in his 
extremities) long before he was actually diagnosed with 
diabetes mellitus, there is no objective medical evidence to 
show the presence of diabetes prior to his diagnosis in 2001.  
It is also noted that the veteran's representative during the 
personal hearing expressed concern, or had reservations, 
about the August 2004 VA examiner's opinion on the basis that 
the examination was not conducted by a cardiologist, as 
requested by the RO.  However, the August 2004 examiner did 
state in her opinion that she discussed the veteran's case 
with a VA cardiologist, who concurred in her opinion.  The 
representative has furnished no evidence, beyond his own 
assertions, that the VA opinion may be unsound, erroneous, or 
otherwise unreliable. 

In conclusion, the Board finds that there is no competent 
evidence showing that the veteran currently has hypertension 
that is related to service or service-connected disability.  
The weight of the evidence is against the veteran's claim of 
service connection for hypertension.  As such the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


